     Case 3:18-cv-01736-N Document 17 Filed 10/07/19           Page 1 of 10 PageID 79

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                      }
COMMISSION,                                       }
                                                  }      CIVIL ACTION NO.
                               Plaintiff,         }
                                                  }
v.                                                }      3:18‐cv‐01736
                                                  }
HALLIBURTON ENERGY SERVICES, INC.                 }
                                                  }
                                                  }
                                Defendant.        }
__________________________________________        }

                                        CONSENT DECREE

         This Consent Decree is made and entered into between Plaintiff Equal Employment

Opportunity Commission (“EEOC”) and Defendant Halliburton Energy Services, Inc.

(“Halliburton” or “Defendant”) in the United States District Court for the Northern District

of Texas, Dallas Division, with regard to the EEOC's Complaint filed in Civil Action 3:17‐cv‐

01736.     The EEOC and Halliburton are sometimes referred to as the “Parties.”          The

Complaint is based upon a Charge of Discrimination filed by Hassan Snoubar against the

Defendant; Charge No. 450‐2016‐00032 (“Charge”).

         The Complaint alleges that Defendant discriminated against Hassan Snoubar (a

person of Syrian descent) (“Snoubar”) and Mir Ali (a person of Indian descent) (“Ali”) by

subjecting them to harassment which created a hostile work environment because of their

national origin and religion, Muslim. The Commission alleges that Defendant subjected

Snoubar and Ali to different terms and conditions of employment because of their national

origin and religion. The Commission also alleges that Defendant discriminated against

Snoubar by terminating his employment in retaliation for having opposed what he


CONSENT DECREE
EEOC v. Halliburton Energy Services, Inc.                                            Page 1
   Case 3:18-cv-01736-N Document 17 Filed 10/07/19              Page 2 of 10 PageID 80

reasonably believed to be unlawful discriminatory employment practices.            Defendant

denies the allegations of the Complaint and Charge, and specifically denies that it engaged

in discrimination or harassment based on national origin or religion or retaliation against

Snoubar or Ali.

        The Parties hereto desire to compromise and settle the differences embodied in the

Charge and Complaint, and intend that the terms and conditions set forth in this Consent

Decree be the final resolution of the allegations in the Complaint and Charge, including all

claims for damages, attorneys’ fees, and costs.

        NOW, THEREFORE, in consideration of the mutual promises and agreements set

forth herein, the sufficiency of which is hereby acknowledged, the parties agree as follows,

the court finds appropriate, and therefore, it is ORDERED, ADJUDGED AND DECREED

that:

        1.     This Court has jurisdiction to enforce the provisions set forth in this Consent

Decree.

        2.     This Consent Decree resolves all issues in the Charge and Complaint,

including all like and related issues, raised in EEOC Charge Number 450‐2016‐00032

(Hassan Snoubar) and any claims or findings related to aggrieved individual Mir Ali. The

Commission does not waive processing or litigating charges or cases other than the above

referenced Charge and Complaint.

        3.     The Consent Decree does not constitute a finding on the merits of the case,

and the Consent Decree shall not be construed as an admission of liability on the part of the

Defendant.

        4.     Defendant and its successors, and assigns are permanently enjoined from: (a)

discriminating against any employee on the basis of national origin or religion; (b)

CONSENT DECREE
EEOC v. Halliburton Energy Services, Inc.                                             Page 2
   Case 3:18-cv-01736-N Document 17 Filed 10/07/19                Page 3 of 10 PageID 81

harassing any employee on the basis of national origin or religion; and (c) retaliating in any

way against any person because of opposition to any practice on the basis of national origin

or religion or because of the filing of a charge, giving testimony, or assisting or participating

in any manner in any investigation, proceeding or hearing related to national origin or

religion.

       5.      For each year that this Consent Decree is in effect, Defendant agrees to

conduct annual training for all of its Human Resources and management and supervisory

employees in the Midland and Odessa, Texas locations advising them of the requirements

and prohibitions of Title VII of the Civil Rights Act of 1964 (“Title VII”). This training shall

include, but not be limited to, the following subjects:

       a.      Employment practices or conduct that may constitute national origin

       harassment and harassment based on religion;

       b.      Employer policies and procedures that can and/or will be

       implemented for the purpose of preventing national origin harassment and

       religious harassment in the workplace;

       c.      The manner by which a work environment that is free from national

       origin harassment and religious harassment can be established and

       maintained; and

       d.      Reporting processes as to whom and by what means employees can

       report complaints or ask questions when they believe they have been

       subjected to national origin or religious harassment in the workplace.

       This annual training will also advise employees of the consequences that Defendant

can impose upon employees who violate Title VII, and shall include a discussion of the



CONSENT DECREE
EEOC v. Halliburton Energy Services, Inc.                                                Page 3
   Case 3:18-cv-01736-N Document 17 Filed 10/07/19              Page 4 of 10 PageID 82

disciplinary actions that will be taken against supervisors, managers, and employees who

are found to have engaged in the following:

       a.      Committed acts of national origin or religious harassment;

       b.      Failed to properly and promptly act on complaints/reports of national

       origin or religious harassment;

       c.      Failed to properly and promptly act on observations of conduct that

       may rise to the level of national origin or religious harassment; or

       d.      Otherwise allowed national origin or religious harassment to take

       place in the workplace.

       The annual training shall also encompass a discussion of Defendant’s policies on

harassment based on national origin and religion. Such discussion or instruction relating

to Defendant’s policies shall cover reporting requirements regarding complaints of

harassment and the appropriate investigation of national origin harassment claims. The

training shall be at least two (2) hours in duration. Not less than ten (10) days before the

training is conducted, Defendant agrees to give written notice to the EEOC as to the date

and location of the training, the name and qualifications of the person providing the

training, and the substance of the training. All materials used in conjunction with the

training shall be forwarded to the EEOC. Within thirty (30) days following the training,

Defendant shall submit to the EEOC confirmation that the training was conducted and a list

of attendees identified by work number.

       6.      Defendant shall impose discipline ‐‐ up to and including termination,

suspension without pay or demotion ‐‐ upon any employee, including any supervisor,

human resources employee, or manager who is found to have engaged in discrimination or

retaliation on the basis of national origin or religion or permitted any such conduct to occur

CONSENT DECREE
EEOC v. Halliburton Energy Services, Inc.                                             Page 4
   Case 3:18-cv-01736-N Document 17 Filed 10/07/19             Page 5 of 10 PageID 83

in his or her work area or among employees under his or her supervision. Defendant shall

communicate this policy to all human resources employees, supervisors, and managers in

the Midland and Odessa, Texas locations.

       7.      Defendant shall advise all managers and supervisors in the Midland and

Odessa, Texas locations of their duty to actively monitor their worksites for compliance

with the company’s policy against discrimination on the basis of national origin or religion,

and to report any incidents and/or complaints of discrimination, on the basis of national

origin of which they become aware directly to Human Resources.

       8.      The Defendant shall electronically distribute the Notice appended hereto as

Attachment "A" to all employees in the Midland and Odessa, Texas locations, and will post

the same Notice on the employee bulletin board at its Midland and Odessa, Texas locations

within thirty (30) days after the entry of this Consent Decree. Defendant will report to the

EEOC that it has complied with this requirement within fourteen (14) days after

electronically distributing and posting the Notice. The Notice shall remain posted at the

Midland and Odessa, Texas locations during the term of this Consent Decree.

       9.      Defendant agrees to electronically distribute to each supervisory or

management employee, and each new hire at its Midland and Odessa, Texas locations for

the term of this Consent Decree a copy of Halliburton Energy Services, Inc.’s non‐

discrimination policy and Attachment A.

       10.     Defendant agrees to electronically distribute to each supervisory employee

at its Midland and Odessa, Texas locations, a copy of Halliburton Energy Services, Inc.’s

procedures for reporting and investigating claims of harassment. Defendant agrees to

report compliance with this provision to the EEOC within thirty (30) days of the effective

date of this Consent Decree.

CONSENT DECREE
EEOC v. Halliburton Energy Services, Inc.                                            Page 5
   Case 3:18-cv-01736-N Document 17 Filed 10/07/19              Page 6 of 10 PageID 84

       11.     Defendant agrees to forward to the EEOC on a quarterly basis during the

term of this Consent Decree, a log of all employee complaints alleging discrimination or

retaliation on the basis of national origin against Defendant arising from the Midland and

Odessa, Texas locations, including dates of complaints, names, the nature of the complaint,

and the resolution of the complaint.

       12.     Defendant agrees to pay a sum total of $275,000.00 (US) in monetary relief to

resolve the claims in this case. The EEOC agrees to present to Defendant and its Legal

Counsel the specific amounts to be distributed and the allocations of back wages and 42

USC §1981(a) damages within ten (10) days after the effective date of the Consent Decree.

Payments shall be made by Defendant directly to Hassan Snoubar and Mir Ali within

fourteen (14) days after the EEOC provides to Defendant written notice of the amounts,

allocations, and mailing addresses.

       13.      If Defendant fails to tender payments or otherwise fails to timely comply

with the terms of paragraph 12 above, Defendant shall:

       a.      Pay interest at the rate calculated pursuant to 26 U.S.C. § 6621(b) on

       any untimely or unpaid amounts; and

       b.      Bear any additional costs incurred by the EEOC caused by the non‐

       compliance or delay of the Defendant. The costs will not include any

       attorneys’ fees incurred by the EEOC.

       14.     All notices, reports or information to the EEOC required under this Consent

Decree shall be submitted to the EEOC electronically at joel.clark@eeoc.gov or by certified

United States mail at:




CONSENT DECREE
EEOC v. Halliburton Energy Services, Inc.                                               Page 6
   Case 3:18-cv-01736-N Document 17 Filed 10/07/19                Page 7 of 10 PageID 85

                       Equal Employment Opportunity Commission
                       Attn: Sr. Trial Attorney Joel Clark
                       Dallas District Office
                       207 S. Houston Street, 3rd Floor
                       Dallas, Texas 75202

       15.     The Parties agree to bear their own costs associated with this action,

including attorneys’ fees.

       16.     Neither the EEOC nor Defendant shall contest the validity of this Consent

Decree or the jurisdiction of the federal district court to enforce this Consent Decree and its

terms or the right of either party to the Consent Decree to bring an enforcement action

upon breach of any term of this Consent Decree by either Party.

       17.     The effective date of this Decree shall be the date upon which it is docketed

by the Court Clerk upon signature by the Court.

       18.     The term of this Decree shall be three (3) years from the effective date. The

Court shall retain jurisdiction to enforce the terms of this Decree until the expiration of the

term of the Consent Decree.

       Signed October 7, 2019.



                                                   _______________________________________________
                                                   David C. Godbey
                                                   UNITED STATES DISTRICT JUDGE




CONSENT DECREE
EEOC v. Halliburton Energy Services, Inc.                                                  Page 7
   Case 3:18-cv-01736-N Document 17 Filed 10/07/19   Page 8 of 10 PageID 86



APPROVED AS TO FORM AND CONTENT:


/s/ Robert A. Canino                  _______
ROBERT A. CANINO
Regional Attorney
Oklahoma Bar No. 011782



/s/ Suzanne M. Anderson           ______
SUZANNE M. ANDERSON
Supervisory Trial Attorney
Texas Bar No. 14009470


/s/ Joel Clark            _________
JOEL CLARK
Senior Trial Attorney
Texas State Bar No. 24050425

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION
Dallas District Office
207 South Houston Street, 3rd Floor
Dallas, Texas 75202
Tel No. (214) 253‐2743
Fax No. (214) 253‐2749


FOR THE DEFENDANT HALLIBURTON
ENERGY SERVICES INC.


/s/ Kim J. Askew           _________
KIM J. ASKEW
Texas State Bar No. 01391550
K&L Gates, LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Tel. No. 214 939‐5579
Fax. No. 214 939‐5849




CONSENT DECREE
EEOC v. Halliburton Energy Services, Inc.                              Page 8
    Case 3:18-cv-01736-N Document 17 Filed 10/07/19             Page 9 of 10 PageID 87



                                    ATTACHMENT A

                       NOTICE TO ALL EMPLOYEES
        This NOTICE will be conspicuously posted for a period of three (3) years
        at the Midland and Odessa, Texas locations and in all places where
        employment notices are posted in Midland and Odessa, Texas. It must
        not be altered, defaced, or covered by any other material.

POLICY: It is the policy of Halliburton Energy Services, Inc. that discrimination is
unacceptable and will not be condoned.

PURPOSE: It is the purpose of this policy to reaffirm and amplify the position of Title VII of
the Civil Rights Act of 1964, as amended, and the Equal Employment Opportunity
Commission’s guidelines on harassment and to reiterate Halliburton Energy Services, Inc.’s
policy on harassment.

SCOPE: This policy extends to all employees of Halliburton Energy Services, Inc. both
management and non‐management.

DEFINITION: Discrimination occurs when an employment decision is made based on a
person’s race, national origin, gender, color, religion, age or disability rather than on
legitimate factors. Harassment is a form of discrimination and includes unwelcome
conduct that is based on race, color, sex, religion, national origin, disability, and/or age.
Harassment becomes unlawful where 1) enduring the offensive conduct becomes a
condition of continued employment, or 2) the conduct is severe or pervasive enough to
create a work environment that a reasonable person would consider intimidating, hostile,
or abusive. Offensive conduct may include, but is not limited to, offensive jokes, slurs,
epithets or name calling, physical assaults or threats, intimidation, ridicule or mockery,
insults or put‐downs, offensive objects or pictures, and interference with work
performance.

REPORTING PROCEDURES: Any employee who believes that he or she has been subjected
to discrimination is expected to report the conduct as soon as possible to either that
person’s immediate supervisor, any supervisor or manager with Halliburton Energy
Services, Inc. or to the Human Resources Department. The Human Resources Department
may be contacted at                                                  or by telephone at
                                      . Supervisors and managers who are informed of an
alleged incident of discrimination, including harassment, must immediately notify the
Human Resources Department.




303674589
   Case 3:18-cv-01736-N Document 17 Filed 10/07/19             Page 10 of 10 PageID 88




                      Equal Employment Opportunity Commission

A person either, alternatively or in addition to reporting such an allegation to company
officials, may contact the U.S. Equal Employment Opportunity Commission for the purposes
of filing a charge of employment discrimination. The address and telephone number of the
U.S. EEOC office is 207 South Houston, Dallas, Texas 75202; (800) 669‐4000. Information
about your rights and how to file a charge is available on the Internet at www.eeoc.gov.

INVESTIGATION OF COMPLAINTS: A complete investigation of each complaint will be
undertaken immediately by Halliburton Energy Services, Inc. The investigation may
include interviews, inspection of documents, including personnel records, and full
inspection of the premises.

PUNISHMENT FOR VIOLATION: Employees engaged in discriminatory conduct, including
supervisors and managers, can expect serious disciplinary action. After appropriate
investigation, any employee, whether management or non‐management, who has been
found to have discriminated against another employee will be subject to appropriate
sanctions, depending on the circumstances, from a written warning in his or her personnel
file up to and including termination of employment.

RETALIATION: There shall be no retaliation against any employee because that person has
opposed what they believe to be unlawful employment practices, or has filed a charge of
discrimination, or has given testimony, assistance, or has participated in any manner in any
investigation, proceeding or hearing under Title VII of the Civil Rights Act of 1964.
Halliburton Energy Services, Inc. will not punish you for reporting discrimination simply
because you have made a complaint under the above guidelines.

PROTECTION OF PRIVACY: The question of whether a particular action or incident
constitutes discrimination requires a determination based on all available facts.
Halliburton Energy Services, Inc. will therefore make a concerted effort to protect the
privacy of all personnel. Confidential information will be shared on a need‐to‐know basis
to complete the investigation and to deal appropriately with the situation.

EXCEPTIONS: There are no exceptions to this policy.

THIS IS AN OFFICIAL NOTICE AND MUST NOT BE REMOVED OR DEFACED BY ANYONE.
THIS NOTICE WILL BE POSTED FOR A PERIOD OF THREE (3) YEARS.



Signed this             day of               , 2019.

___________________                              ______________________________________
Date                                             On Behalf of:
                                                 Halliburton Energy Services, Inc.



303674589
